Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.
 
Response to Amendment
Claims 1-3, 5, 7-13, 16-18, and 20-21 are pending in the application. Claims 1, 8, and 17 have been amended. Claim 4, 6, 14, 15, and 19 have been canceled. 

Drawings
The drawings were received on 02/23/2021.  These drawings are not acceptable for Fig. 5C contains new matter for the groove 158 is on the lid, but the specification on 05/21/2019 indicates the groove to be on the sidewall in [0042].

Specification
The amendment filed 02/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
These drawings are not acceptable for Fig. 5C contains new matter for the groove 158 is on the lid, but the specification of 05/21/2019 indicates the groove to be on the sidewall in [0042].
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 21, 8, 9, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20120043333) in view of Tristan (DE 202015000483), and in further view of Coyle (US 20140030390).

    PNG
    media_image1.png
    751
    505
    media_image1.png
    Greyscale
Regarding Claim 1, Harris teaches an apparatus for receiving items of trash (Fig. 18 “140”), comprising: a receptacle (Fig. 18 “cup 14”) having a top portion (Fig. 21 annotated on “14”), an interior region portion (Fig. 21 annotated on “cup 14”) accessible from the top portion (Fig. 21 annotated on “cup 14”), and a bottom portion with an end wall (Fig. 18 annotated “bottom 16” [0030] “bottom 16 may be closed”); a removable lid (Fig. 18 “lid 46”) adapted to cover the top portion of the receptacle and having an upper surface portion (Fig. 18 annotated on “lid 46”) 
    PNG
    media_image2.png
    691
    468
    media_image2.png
    Greyscale
and a lower surface (Fig. 18 “underside 152”), configured to restrict access to the interior region of the receptacle and selectively permit items of trash to pass through the lid (Fig. 18 and 19 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.” [0031] “Each of the slots may also have a reinforcement strip 82, 86 associated with them.”); a bag (Fig. 18 and 19 “ bag 144”) attached to the lower surface (Fig. 18 “underside 152”) 
    PNG
    media_image3.png
    619
    528
    media_image3.png
    Greyscale
of the lid (Fig. 18 “lid 46”) for receiving the items of trash which have passed through the lid (Fig. 18 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.”); a ready-to-use configuration (Fig. 18) in which the removable lid (Fig. 18 “lid 46”) is attached to and covers the interior region portion (Fig. 21 annotated on “cup 14”) of the receptacle and the bag (Fig. 18 “ bag 144”) is expanded within the interior region of the receptacle (Fig. 21 annotated on “cup 14”).
Harris does not teach a pre-use configuration in which the bag is collapsed against the lower surface of the removable lid and restricted from expanding into the interior region of the receptacle and a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Tristan teaches an organic waste bag with folded and unfolded configuration from the cover. Tristan further teaches a pre-use configuration (Fig. 1) in which the bag (Fig. 2 folded bag 3) is collapsed against the lower surface of the removable lid (Fig. 1-4 show transition from the folded bag 3 is folded under the frame 1 before use in Fig. 1 and 2 and unfolded configuration to be used to contain waste in Fig. 3 and 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation.
The combination does not teach a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Coyle teaches a receptacle with a lid. Coyle further teaches a removable covering (Fig. 3 removable seal 200) attached to the lower surface (Fig. 3 annotated) of the lid (Fig. 3 100) and configured to maintain the pre-use configuration (Fig. 2 shows the removable seal 200 keeping an article from being accessed and contaminated before use).

    PNG
    media_image4.png
    877
    954
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Coyle to include a removable seal over the newly folded bag 144 on the underside 152 of lid 46 (Harris) as shown by the removable seal 200 on the annotated lower side of 100 (Coyle) to keep the  bag 144 in place under a lid 46 (Harris) before use of the concealed article to add additional prevention against contamination and destruction of the article. 

Regarding Claim 2, Harris teaches wherein the receptacle is made of a reusable material ([0042] “The cup is constructed for reuse”) and the removable lid and bag are made of a disposable material ([0042] “A new plastic bag system (with lid … disposal bags) are placed on the same cup used the last time.”).

Regarding Claim 5, Harris teaches further comprising one or more slits (Fig. 18 “slot 74”) formed on the upper (Fig. 21 annotated on “lid 46”) and lower surfaces (Fig. 18 “underside 152”) of the lid (Fig. 18 “lid 46”) which restrict access to the interior region of the receptacle and selectively permit the items of trash to pass through the lid (Fig. 18 and 19 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.”).

Regarding Claim 7, Harris teaches “The apparatus (Fig. 18 “140”) of claim 1, further comprising a means for fastening the removable lid to the receptacle, the fastening means including at least one of a continuous thread, an annular snap joint, or a friction arrangement (Fig. 18 [0031] “The lid 46 may snap or screw onto the cup 14”).”

Regarding Claim 21, Harris teaches wherein when in the ready-to-use configuration (Fig. 18), a fully extended height of the bag (Fig. 18 “bag 144”) is disposed between the end wall (Fig. 18 annotated “bottom 16”) and top portion of the receptacle (Fig. 21 annotated on “14”).

Regarding Claim 8, Harris teaches a device (Fig. 18 “140”), comprising: a receptacle (Fig. 18 “cup 14”) with an end wall (Fig. 18 annotated “bottom 16” [0030] “bottom 16 may be closed”), a top portion (Fig. 21 annotated on “14”) open to an interior region of the receptacle (Fig. 21 annotated on “cup 14”), and a sidewall defining at least one body portion on the receptacle adapted to fit within a cup holder (Fig. 18 [0042] “The cup may be configured to be held any sized cup holder, thus keeping the cup in a secure and known location.”); a lid (Fig. 18 “lid 46”) covering the open top portion of the receptacle (Fig. 21 annotated on “cup 14”) and being formed with one or more features (Fig. 19 annotated “sidewall” and “slot 74”) with adapted to restrict access to the interior region of the receptacle (Fig. 18 and 19 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.” [0031] “Each of the slots may also have a reinforcement strip 82, 86 associated with them.”); and, a bag (Fig. 18 and 19 “ bag 144”) attached to a lower surface (Fig. 18 “underside 152”) of the lid (Fig. 18 “lid 46”) such that an opening of the bag (Fig. 18 and 19 “ bag 144”) is located under the one or more access features of the lid (Fig. 18 “slot 74”) and the bag (Fig. 18 and 19 “ bag 144”) extends within the interior region of the receptacle (Fig. 21 annotated on “cup 14”); wherein the bag (Fig. 18 “ bag 144”) is expanded within the interior region of the receptacle (Fig. 21 annotated on “cup 14”) in a ready-to-use configuration (Fig. 18). 
Harris does not teach wherein the bag is collapsed against the lower surface of the lid in a pre- use configuration and restricted from expanding into the interior region of the receptacle, and a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Tristan teaches wherein the bag (Fig. 2 folded bag 3) is collapsed against the lower surface of the lid (Fig. 1-4 show transition from the folded bag 3 is folded under the frame 1 before use in Fig. 1 and 2 and unfolded configuration to be used to contain waste in Fig. 3 and 4.) in a pre-use configuration (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation.
The combination does not teach a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Coyle teaches a removable covering (Fig. 3 removable seal 200) attached to the lower surface (Fig. 3 annotated) of the lid (Fig. 3 100) and configured to maintain the pre-use configuration (Fig. 2 shows the removable seal 200 keeping an article from being accessed and contaminated before use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Coyle to include a removable seal over the newly folded bag 144 on the underside 152 of lid 46 as shown by the removable seal 200 on the annotated lower side of 100 to keep an article in place under a lid before use of the concealed article to add additional prevention against contamination and destruction of the article. 

Regarding Claim 9, Harris teaches wherein the removable lid and bag are made of a disposable material (Fig. 18 [0042] “A new plastic bag system (with lid and fresh tissues, dispensing and disposal bags) are placed on the same cup used the last time.” and “The apparatus may comprise a disposable boxed”).

Regarding Claim 11, Harris teaches wherein the receptacle is made of a reusable material ([0042] “The cup is constructed for reuse”).

Regarding Claim 13, Harris teaches wherein the lid (Fig. 18 “lid 46”) further comprises one or more sidewalls (Fig. 19 annotated) adapted to provide a tight transition fit or a clearance fit with the top portion of the receptacle (Fig. 18 [0030] “The lid 46 attaches to the cup 14” [0031] “The lid 46 may snap or screw onto the cup 14.”).

Regarding Claim 16, the combination teaches wherein the removable covering (Fig. 3 removable seal 200 ‘390) further comprises a pull tab (Fig. 3 tab 202 ‘390) adapted to assist in removing the covering from the lower surface of the lid ([0075] The removable seal can optionally include a tab 202 that can be used to facilitate in the removal of the removable seal from the body).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US '333) - Tristan (DE '483) - Coyle (US '390) as applied to claim 1 above, and further in view of Narva (US 4039435).
Regarding Claim 3, Harris does not teach wherein the receptacle further comprises a first body portion, a second body portion smaller than the first body portion, and a recessed step portion disposed between the first body portion and the second body portion.
Narva teaches a container. Narva further teaches “comprises a first body portion, a second body portion smaller than the first body portion (Fig. 2; col. 3 lines 14-16), and a recessed step portion disposed between the first body portion and the second body portion (Fig. 2 shows an exterior shape resembling a large drink cup made to fit in a cup holder in center console of a car; col. 3 lines23-34).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Narva to change the shape of the cup of Harris to the shape of the container of Narva to have a large, upper compartment and a smaller, lower compartment with a stepped configuration connected the two compartments to better seat in a cup holder and to allow users with different sized hands to grip the container.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US '333) - Tristan (DE '483) - Coyle (US '390) as applied to claims 9 and 11 above, and further in view of Prouix (WO 2007130889).
Regarding Claim 10, Harris teaches wherein the disposable material (Fig. 18 [0042] “A new plastic bag system (with lid and fresh tissues, dispensing and disposal bags) are placed on the same cup used the last time.”).”
Harris does not teach “at least one of paper, biodegradable material, Styrofoam, or plastic.”
PROUIX teaches “at least one of paper, biodegradable material, Styrofoam, or plastic ([0079] The flexible material 102 may be plastic, polymers, paper, coated paper, fabric, a combination thereof, and the like. The plastic may comprise high density polyethylene, low density polyethylene, polypropylene, nylon, polylactic acid, a combination thereof, and the like. The flexible material be biodegradable, chemical-resistant, waterproof, flame retardant, radioactivity-resistant, light-resistant, decorative, imprintable, and the like. [0085] The frame 112 may be molded from various polymer resins and [0086] the frame 112 is integrally formed with the bag.).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of PROUIX to have the lid 46 be made of a polymer resin and bag 144 be made of a biodegradable material (Harris) as seen in the biodegradable flexible material 102 of disposable bag 100 and the frame 112 made of various polymer resins (Prouix) to the “bag 144” of Harris to be biodegradable which is economical and polymer resins for increased impact resistances and stain resistances.

Regarding Claim 12, Harris teaches wherein the reusable material ([0042] “The cup is constructed for reuse”).”
Harris does not teach “comprises at least one of plastic, plastic blends, silicon, ceramic, or metal.”
PROUIX teaches “comprises at least one of plastic, plastic blends, silicon, ceramic, or metal ([00104] "The container may be made from plastic, cardboard, paper, polymers, metal, and the like").”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of PROUIX to include the constraint of the “container may be made from plastic, cardboard, paper, polymers, metal, and the like” (Prouix) to the “cup 14” of Harris to be structurally sound to keep the contents of the cup contained and hold the bag up to be easily filled.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US '333)  in view of Tristan (DE '483), and in further view of Coyle (US '390) and Rotta (US D588452).
Regarding Claim 17, Harris teaches each lid (Fig. 18 “lid 46”) being adapted to cover an open interior region (Fig. 21 annotated on “cup 14”) of an associated receptacle (Fig. 18 “cup 14”); and, a bag (Fig. 18 and 19 “ bag 144”) attached to a lower surface (Fig. 18 “underside 152”) of each lid (Fig. 18 “lid 46”), each bag (Fig. 18 “ bag 144”) being fully extendable to a height of the interior region of the associated receptacle (Fig. 21 annotated on “cup 14”); a ready-to-use configuration (Fig. 18) wherein one lid (Fig. 18 “lid 46”) is attached to the associated receptacle (Fig. 18 “cup 14”)and a bag (Fig. 18 “ bag 144”) of the one lid (Fig. 18 “lid 46”) is fully extended to the height of the interior region of the associated receptacle (Fig. 21 annotated on “cup 14”).
Harris does not teach an assembly comprising: a package body adapted to house a plurality of lids and a pre-use configuration wherein the plurality of lids is in a stack with each bag collapsed against the lower surface of each lid and a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Tristan teaches a pre-use configuration (Fig. 1) with each bag (Fig. 2 folded bag 3) collapsed against the lower surface of each lid (Fig. 1-4 show transition from the folded bag 3 is folded under the frame 1 before use in Fig. 1 and 2 and unfolded configuration to be used to contain waste in Fig. 3 and 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation.
The combination does not teach an assembly comprising: a package body adapted to house a plurality of lids, a pre-use configuration wherein the plurality of lids is in a stack, and a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Coyle teaches a removable covering (Fig. 3 removable seal 200) attached to the lower surface (Fig. 3 annotated) of the lid (Fig. 3 100) and configured to maintain the pre-use configuration (Fig. 2 shows the removable seal 200 keeping an article from being accessed and contaminated before use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Coyle to include a removable seal over the newly folded bag 144 on the underside 152 of lid 46 as shown by the removable seal 200 on the annotated lower side of 100 to keep an article in place under a lid before use of the concealed article to add additional prevention against contamination and destruction of the article.
The combination does not teach an assembly comprising: a package body adapted to house a plurality of lids and a pre-use configuration wherein the plurality of lids is in a stack.

    PNG
    media_image5.png
    970
    522
    media_image5.png
    Greyscale
Rotta teaches packaging. Rotta further teaches an assembly comprising: a package (Fig. 1 annotated; "packaging") body adapted to house a plurality of lids (Fig. 1 annotated) and the plurality of lids is in a stack (Fig. 1 annotated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Rotta to take the “lid 46” of Harris with its new folded “bag 144” in the collapsed position seen in Figure 1 of Tristan and put the stack in the packaging of Rotta in a way to conserve space and to contain a stack of product for shipping, stocking, and convenience of sale in bulk.

Regarding Claim 18, the combination teaches wherein each lid and attached bag are made of a disposable material (Fig. 18 [0042] “A new plastic bag system (with lid and fresh tissues, dispensing and disposal bags) are placed on the same cup used the last time.” and “The apparatus may comprise a disposable boxed”).

Regarding Claim 20, the combination teaches wherein each lid (Fig. 18 “lid 46”) includes one or more slits (Fig. 18 “slot 74”) which restrict access to the interior region of the receptacle and selectively permit items of trash to pass through the lid and into the bag (Fig. 18 and 19 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.”).

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
Applicant argues the drawing objection on pg. 6 “As shown below, Fig. 5C illustrates that 114 is the sidewall and the groove 158 is clearly located on the sidewall 114. A person having ordinary skill in the art would know that the groove 158 is merely a protrusion of sidewall 114. Here, the sidewall creates a backwards "7" shape. 104 clearly depicts the lid (see [0043] "Another non-limiting example of a fastening means is an annular snap joint (not shown) which creates [sic] a detachable joint between the lid 104 and receptacle 102."). Furthermore, the lid and sidewall are immediately adjacent to each other. Again, please see the annotated Figure 3C below that shows the groove 158 is on the sidewall 114.”, and examiner replies that applicant points to a protrusion on side wall 114 and a protrusion is the opposite of a groove for a groove is defined as “a long, narrow cut or depression, especially one made to guide motion or receive a corresponding ridge” by Oxford Languages and Google. The protrusion of sidewall 114 would be construed as the ridge from the Oxford Languages’ definition that fits into the groove on the lid.  New matter rejection is maintained.
Applicant argues on pg. 8 “For example, previously cited prior art Prouix (US 20080019618 Al, hereinafter "Prouix") has a configuration similar to Tristan such that Tristan discloses a bag attached by a frame, which is discussed below. Moreover, the Examiner has not established a prima facie case of obviousness because a person having ordinary skill in the art would not have had the requisite motivation to modify Harris with the collapsed bag of Tristan. For example, the skilled artisan - as explained in greater detail below - would recognize that the foldable bag configuration of Tristan is unsuitable for an apparatus that uses a bag configuration to selectively dispense certain items and selectively permits those items to be disposed of through a resealable component of the bag, such as Harris. Additionally, Tristan actually teaches away from the present application.”, and examiner replies that Tristin teaches a closure made of frame 2 conjunction with the hinged lid 2 having a base 4 connected to the closure via frame 2 that selectively allows articles to enter the system via the hinged lid which is similar to the bag 144 attached to the bottom of lid 46 of Harris and lid 46 with the slot 74 of Harris where articles are selectively allowed into the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation. Thus both Harris and Tristin teach the current application.
Applicant argues on pg. 8-9 “The Examiner asserts that Tristan teaches a pre-use configuration in which the bag is collapsed against the lower surface of a removable lid. A frame is an open case or structure made for admitting, enclosing, or supporting something. A lid is a moveable covering for the opening of the hollow container (such as a vessel or a box). As illustrated by the figures of Tristan, the reference number 1 meets the definition of a frame provided above because it is an open structure which surrounds and supports the 8 bag 4 (see also paragraph [0010] "the folded bag 3... is at the top with the inside of the frame 1 firmly connected"). Since the frame 1 of Tristan does not cover an opening or a corresponding receptacle, the frame 1 is not a lid pursuant to the definition. Also, the specification and claims of Tristan disclose a lid 2 that is separate and distinct from the frame 1 and uses the terms "frame" and "lid" in a manner consistent with the commonly understood definitions provided above. Accordingly, the frame 1 of Tristan does not meet the definition of a lid as provided above. Thus, Tristan does not teach or suggest attaching a bag to the lid in which the bag is collapsed against the lid”, and examiner replies Tristin teaches a closure made of frame 2 conjunction with the hinged lid 2 having a base 4 connected to the closure via frame 2 that selectively allows articles to enter the system via the hinged lid which is similar to the bag 144 attached to the bottom of lid 46 of Harris and lid 46 with the slot 74 of Harris where articles are selectively allowed into the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation.
Applicant argues on pg. 9 “Tristan does not teach a pre-use configuration in which the bag is collapsed against the lower surface of the removable lid. Tristan teaches away from this limitation. Claim 1 of Tristan reads "the bag is firmly attached to the inside of the frame (1) of the box at the top edge." Figures 1 - 3 also show the bag is collapsed against a frame and not a lid. Separately, Tristan discloses a lid (2), however, from Tristan's figures and disclosure, it is clear that the bag is attached to a sizable frame 1 and collapsed against the lower surface of the frame, not the lid”, and examiner replies that the frame is apart of the closure which includes the hinged lid 2. Tristin teaches a pre-use configuration in Fig. 1 in which the folded bag 3 is under the closure made of frame 1 and hinged lid 2 that selectively allows articles into the folded bag 3 and Fig. 1-4 show transition from the folded bag 3 is folded under the frame 1 before use in Fig. 1 and 2 and unfolded configuration to be used to contain waste in Fig. 3 and 4.
Applicant argues on pg. 9 “Finally, if a proposal for modifying the prior art in an effort to attain the claimed invention causes the art to become inoperable or destroys its intended function, then the requisite motivation to make the modification would not have existed. See In re Fritch, 972 F.2d 1260, 1265 n.12 ("A proposed modification [is] inappropriate for an obviousness inquiry when the modification render[s] the prior art reference inoperable for its intended purpose."); In re Ratti, 270 F.2d 810, 813 (CCPA 1959) (holding the suggested combination of reference improper under §103 because it "would require a substantial reconstruction and redesign of the elements shown in [a prior art reference] as well as a change in the basic principles under which [that reference's] construction was designed to operate"); In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984) ("The question is not whether a patentable distinction is created by viewing a prior art apparatus from one direction and a claimed apparatus form another, but, rather, whether it would have been obvious from a fair reading of the prior art reference as a whole to turn the prior art apparatus upside down." See MPEP §2143.01(V) and (VI). Here, no viable mechanism has been proposed by the Examiner regarding how the foldable bag of Tristan would function as a collapsed, lid-bag component. Applicant has shown that Tristan teaches attaching the disposal bag to a frame rather than a lid. Tristan fails to teach or fairly suggest a lid-bag that includes the sealing features of frame 1 but still functions as a lid. Tristan also fails to teach or fairly suggest a lid-bag which includes the folding function of the bag, while still functioning as a lid. Tristan teaches away from this feature. As a result, Tristan would not motivate one of ordinary skill in the art to attach a bag to lid 2 instead of frame 1.”, and examiner replies see argument in second through fourth bullets.
Applicant argues on pg. 9-10 “Here, no viable mechanism has been proposed by the Examiner regarding how the foldable bag of Tristan would function as a collapsed, lid-bag component. Applicant 9has shown that Tristan teaches attaching the disposal bag to a frame rather than a lid. Tristan fails to teach or fairly suggest a lid-bag that includes the sealing features of frame 1 but still functions as a lid. Tristan also fails to teach or fairly suggest a lid-bag which includes the folding function of the bag, while still functioning as a lid. Tristan teaches away from this feature. As a result, Tristan would not motivate one of ordinary skill in the art to attach a bag to lid 2 instead of frame 1.”, and examiner replies see argument in second through fourth bullets.
Applicant argues on pg. 10 “If a person having skill in the art were to combine the folding components of the disposal bag taught by Tristan and the lid of Harris, the combination would be inoperable. Harris teaches an apparatus that dispenses tissues. Harris's bags cannot be folded like Tristan's bags because the combination would be inoperable. Also, the bags depicted in Tristan are exposed and handled by the user. As required by the present claims, once the receptable is ready to be used, the lid is attached to the receptacle and the bag is allowed to expand there within the interior region of the receptacle. There is no user interaction with the bag. Further, once the lid-bag configuration is on the receptacle in the present claims, the interior region of the receptacle is necessarily not accessible. Likewise, Tristan instructs that lid 2 and frame 1 are separate elements from a bag 3. Tristan does not teach or fairly suggest attaching a bag to the lid. Tristan teaches attaching a frame 2 along the perimeter of a bag in order to separate the bag 3 from lid 2. Additionally, users must interact with the bag, frame, and lid components.”, and examiner replies that the combination of a folded bag 3 of Tristan against a lid 46 with slots 74 of Harris is operable by the applicant’s own invention. For responses regarding the frame, see second through fourth bullets.
In response to applicant's argument that on pg. 10 “This is also contrary to the intended purposes of Applicant's lid-bag components, which is to provide a user with an apparatus where the user is not required to interact with a bag or its contaminants, once disposed (See Specification). The proposed modification cannot render prior art unsatisfactory for its unintended purpose. MPEP §2143.01 (V). Neither disclosure contemplates providing an apparatus wherein the user in not required to interact with a trash bag. Both of these references require a user to interact with the trash bag”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues on pg. 10-11 “Please note that the Examiner is using the limitation "lid" of the present application and applying that limitation to multiple and different components of various prior art. Here, the Examiner asserts that reference number 2 is the lid, and the bags are represented by reference number 3 of Tristan. However, the "lid" that the Examiner asserts on Tristan does not represent a "lid" that Examiner asserted previously. Examiner first said "lid" was shown on Harris (lid 46). The lid cannot be both Harris lid 46 and Tristan lid 2.”, and examiner replies all modifications are done to the primary lid of harris’ lid 46, and that Tristin does teach a selective closure in the conjunction of the frame 1 and hinged lid 2. The modification are done to the bag 144 of Harris, but Tristin does teach a folded bag 3 that can expand as seen through Fig. 1-4  of Tristin.
Applicant argues on pg. 11 “Please note that the Examiner does not address the limitation "and restricted from expanding into the interior region of the receptacle." The Examiner must address each and every claim limitation. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). None of the cited prior art references discloses a lid-bag component restricted from expanding into the interior region of a receptacle. Thus, this rejection is improper.”, and examiner replies Harris shows in fig. 18 the lid 46 on the cup 14 restricting access to the annotated interior of the cup (Fig. 21).
Applicant argues on pg. 11 “Continuing, the Examiner admits that the combination of Harris and Tristan does not teach "a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration." However, the Examiner cites Coyle as teaching a removable covering attached to the lower surface of the lid and configured to maintain a pre-use configuration. Once more, the Examiner is using the limitation "lid" of the present application and applying that limitation to multiple and different components of various prior art. Here, the Examiner asserts that reference number 100 is the lid of Coyle. However, the "lid" that the Examiner asserts on Coyle does not represent a "lid" that Examiner asserted previously. Examiner first said "lid" was shown on Harris (lid 46). The lid cannot be both Harris lid 46 and Coyle lid 100.”, and examiner replies the combination does teach the a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration. All modifications are done to the primary lid of harris’ lid 46 fixable on a cup 14 that restricts access to the inside of the cup 14, and that Coyle does teach a lid in element 100 that is fixable on a cup c to restrict access to the articles inside cup c. Harris teaches a bag 144 attached to the bottom of lid 46 of Harris and lid 46 with the slot 74 of Harris where articles are selectively allowed into the system and the lid 46 is fixable on a cup 14. Modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the closure of the hinged lid 2 and frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation. modified the combination to incorporate the teachings of Coyle to include a removable seal over the newly folded bag 144 on the underside 152 of lid 46 (Harris) as shown by the removable seal 200 on the annotated lower side of 100 (Coyle) to keep the  bag 144 in place under a lid 46 (Harris) before use of the concealed article to add additional prevention against contamination and destruction of the article.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on pg. 11-12 “Further, Coyle is directed at topping dollops used to enhance the taste and aesthetics of a product, not trash receptacles. In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. MPEP 2141.01(A); In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention; or (2) the reference is reasonably pertinent to the problem faced by the inventor. Id. Here, the present application is directed towards trash receptacles. Courts will often look to structure and functions when determining analogous art. See MPEP 21401.01(a)(II). Coyle is directed toward topping dollops. Coyle is nonanalogous art to the present application not only because they are directed towards different apparatuses (trashcan vs dollops), but also because they each have completely different functions and completely different structures. See Pentec, Inc. v. Graphic Controls Corp., 776 F..2d 309, 227 USPQ (Fed. Cir. 1985). In order for a reference to be "reasonably pertinent" to the problem, it must "logically have commended itself to an inventor's attention in considering his problem." In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007). In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by an inventor, as reflected - either explicitly or implicitly - in the specification.”, and in response to applicant's argument that Coyle US '390 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Coyle solves the same s.
Applicant argues on pg. 12 “One problem to be solved in the present application is to provide for a single- piece, lid-bag component that makes it easy to throw away small articles without touching the bag. A second problem to be solved is to provide easily stackable and compact lid-bags to be used each time a previous lid-bag became full. Another problem confronting the inventor was the need for a removable covering means to hold in place and maintain the pre-use configuration of the present application. Thus, one could not possibly look to Coyle for providing a removable seal 200 because Coyle cannot and does not hold in place and maintain the pre-use configuration, the problem to be solved. One having ordinary skill in the art would never look to Coyle when considering a mechanism to seal and hold in place, a lid-bag component before use. Coyle does not contemplate having a removable seal that when removed, allows for the transformation of a lid-bag component from pre-use to ready-to-use.”, and examiner replies see response of bullet 12 to explain the second problem solved.
Applicant argues on pg. 12 “Even further, Coyle does not teach a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration. Coyle does not disclose a removable seal attached to the lower surface of the lid. From Figures 2 and 3, it is apparent that the removable seal 200 is attached to an inner perimeter surface of the "lid" 100. See Annotated Figure 3.”, and examiner replies Coyle teaches by figure 2 the removable seal 200 is on the lower surface of the 100 to keep an article under its lower surface and the article is sealed in place by the removable seal 200 to restrict access until the movement of articles use begins and figure 3 shows the removable seal 200 removable from the annotated lower surface of 100 allowing the article to be in a ready to use configuration. The removable seal 200 is attached in a similar way to applicant’s adhesive material 148 of the removable covering 146 in Fig. 4 as an outer perimeter thereof is located within an outer perimeter of the removable covering 146

    PNG
    media_image6.png
    719
    1119
    media_image6.png
    Greyscale

Applicant argues on pg. 13 “The Examiner further contends that "Figure 2 shows a removable seal 200 keeping an article from being accessed and contaminated before use." However, as disclosed by the claim limitation of the present application in claim 1, the apparatus for receiving items of trash include "a pre-use configuration in which the bag is collapsed against the lower surface of the removable lid." The pre-use configuration is when the bag is collapsed against the lower surface of a lid. Coyle does not disclose a pre-use configuration. Coyle's "lid" 100 is a half-sphere before, during, and after use. Coyle especially does not disclose a pre-use configuration of a bag collapsed against the lower surface of the lid. Coyle does not provide a bag. Coyle cannot, therefore, possibly teach that the removable covering is configured to maintain the pre-use configuration as disclosed by the present application.”, and examiner replies that Coyle teaches a pre-used condition of an article as shown by Fig. 2 and Fig. 3 shows that beginning of a ready to use configuration once the removable seal 200 is removed from the lid. The combination of Harris in view of Tristin and in further view of Coyle teaches the limitation. Harris teaches the bag 144 attached to the bottom of lid 46 and lid 46 with the slot 74 of Harris where articles are selectively allowed into the system. Tristin teaches a closure made of frame 2 conjunction with the hinged lid 2 having a base 4 connected to the closure via frame 2 that selectively allows articles to enter the system via the hinged lid and it has a pre-use configuration when folded and a ready to use when expanded. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation. Coyle teaches by figure 2 the removable seal 200 is on the lower surface of the 100 to keep an article under its lower surface and the article is sealed in place by the removable seal 200 to restrict access until the movement of articles use begins and figure 3 shows the removable seal 200 removable from the annotated lower surface of 100 allowing the article to be in a ready to use configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Coyle to include a removable seal over the newly folded bag 144 on the underside 152 of lid 46 (Harris) as shown by the removable seal 200 on the annotated lower side of 100 (Coyle) to keep the  bag 144 in place under a lid 46 (Harris) before use of the concealed article to add additional prevention against contamination and destruction of the article. 

Applicant argues on pg. 13-14 “The Examiner submits that it would be obvious to one having ordinary skill in the art to have modified Harris-Tristan to incorporate the teachings of Coyle. Applicant respectfully disagrees. The removable seal of Coyle does not contain a pre-use configuration of a collapsed bag against the lower surface of a removable lid. The Examiner has provided no mechanism or explanation as to how to incorporate the removable seal of Coyle to function as keeping a bag in a collapsed, pre-use configuration. If one were to add the seal of Coyle to the multi-bag system of Harris and Tristan, they would not get the lid-bag system of the present application with a removable covering attached to the lower surface of the lid and configured to maintain 13 the pre-use configuration. In fact, because Tristan teaches attaching a bag to a frame, Coyle teaches adding a removable seal to an opening, and Harris teaches an apparatus for dispensing tissues, if a skilled artisan were to combine these references, they would conclude that the seal would cover the upper surface of Harris's lid 46, otherwise the combination would be rendered inoperable. Examiner has not proposed a viable mechanism or explanation to overcome the inoperability of the combination.”, and examiner replies see responses of bullets 11-15.
Applicant argues on pg. 14 “Furthermore, it is improper, in determining whether a person of ordinary skill would have been led to this combination of references, simply to "[use] that which the inventor taught against its teacher." In re Lee, 277 F.3d at 1343, citing W.L. Gore & Assocs. V. Garlock Inc., 721 F.2d 1540, 1553 (Fed. Cir. 1983). See In re Dow Chem. Co., 837 F.2d 469, 473 (Fed. Cir. 1988) ("[t]here must be a reason or suggestion in the art for selecting the procedure used, other than the knowledge learned from the Applicant's disclosure"); Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., 381 F.3d 1371 (Fed. Cir. 2004) ("the suggestion to combine references must not be derived by hindsight from knowledge of the invention itself."). Using an Applicant's disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art contravenes the statutory mandate of §103 which requires judging obviousness at the point in time when the invention was made. See Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988).”, and In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues on pg. 14 “Coyle teaches a removable seal 200 located on the inner perimeter of an opening. The present application requires a removable covering that is configured to maintain a pre-use configuration, which is a collapsed bag against the lower surface of the removable lid. There is nothing in the prior art that would teach or fairly suggest modifying Harris and Tristan to include a covering such as Coyle's. It is inappropriate in this case to use what the Applicant taught - a removable cover attached to the lower surface of the lid - against the Applicant. This is even more true when considering that the modification would render the apparatus inoperable.”, and examiner replies the combination of takes the bag 144 of harris that is attached to the underside 152 of the lid 46 in an expanded ready to use configuration and folds the bag 144 as taught by Tristin’s bag 3 under the closure of frame 1 and hinged lid 2 into a pre- used configuration, and then a removable seal is attached around the perimeter of the newly folded bag 144 of Harris as taught by Coyle’s removable seal 200 on the annotated underside around the perimeter of the article held under the lid in a pre-use configuration. When the removable seal is removed, the combination of a folded bag 3 of Tristan against a lid 46 with slots 74 of Harris is operable by the applicant’s own invention.
Applicant argues on pg. 14-15 “There is nothing in the prior art references that fairly teaches or suggests how to modify the frame 1 of Tristan to include a removable covering that operates in the manner such as Applicant's present application. The Examiner provides no guidance on how to modify the teachings of Tristan and Coyle in order to get to a "removable 14 covering attached to the lower surface of the lid and configured to maintain the pre-use configuration." Examiner has offered no guidance how Coyle's removable seal would be used to maintain a pre-use configuration as defined by Applicant's claim limitation. Again, an obviousness rejection is improper because the combination of references would require a substantial reconstruction and redesign of the elements shown in [a prior art reference] as well as a change in the basic principles under which [that reference's] construction was designed to operate. In re Ratti, 270 F.2d 810, 813 (CCPA 1959).”, and examiner replies that is not the combination being made. The combination of takes the bag 144 of harris that is attached to the underside 152 of the lid 46 in an expanded ready to use configuration and folds the bag 144 as taught by Tristin’s bag 3 under the closure of frame 1 and hinged lid 2 into a pre- used configuration, and then a removable seal is attached around the perimeter of the newly folded bag 144 of Harris as taught by Coyle’s removable seal 200 on the annotated underside around the perimeter of the article held under the lid in a pre-use configuration. When the removable seal is removed, the combination of a folded bag 3 of Tristan against a lid 46 with slots 74 of Harris is operable by the applicant’s own invention.
Applicant argues on pg. 15-16 “It is respectfully submitted that the Examiner is using Applicant's disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art. For Example, the Examiner states: Coyle teaches a receptacle with a lid. Coyle further teaches a removable covering (Fig. 3 removable seal 200) attached to the lower surface (Fig. 3 annotated) of the lid (Fig. 3 100) and configured to maintain the pre-use configuration (Fig. 2 shows the removable seal 200 keeping an article from being accessed and contaminated before use). The Examiner is ignoring the claim limitations of claim 1 such that the pre-use configuration is a bag collapsed against the lower surface of the lid. The Examiner defines "maintain the pre-use configuration" as "keeping an article from being accessed and contaminated before use." However, this is incorrect and pre-use configuration has been clearly defined by the claim limitations of claim 1. When looking at Coyle, it is apparent that Coyle does not teach a removable covering attached to the lower side of the lid configured to maintain the pre-use configuration of a bag being collapsed against the lower surface of the lid. Coyle merely teaches a removable covering. Thus, it appears that Coyle was cited as prior art only for this purpose. There is nothing in Coyle that suggests or teaches to a person having ordinary skill that would make the present application obvious. Not only would a combination of these references require a substantial reconstruction of multiple elements, but there is also nothing in the prior art that would suggest combining the references other than the knowledge learned from Applicant's disclosure. It is respectfully submitted that the Examiner is using Applicant's 15 claims to interpret the art. Thus, an obviousness rejection is improper.”, and examiner replies see response in bullets 17 through 19.
Applicant argues on pg. 16 “Furthermore, please note the apparatus of Harris - the primary reference relied upon by Examiner - is completely different from Applicant's disclosure. The Examiner contends that Harris teaches an apparatus for receiving items of trash. The Harris lid 46 is different than the lid of the present application. Harris discloses a plastic bag system comprised of multiple pieces that work in conjunction with each other to create an apparatus that dispenses tissues and disposes tissues. The disposable piece of Harris also contains multiple parts including resealable openings 156 and 182, which are accessed from the interior region of the receptacle without ever having to open the lid. Applicant's lid is configured to fit tightly and securely on the receptacle so as to never have to touch a receptacle bag or trash. Harris's disposing system requires user to touch the receptacle bag and potentially trash associated with the bag (see Figs. 1-11, 14 and 19-21). Harris clearly discloses a multiple piece system. The present application is a lid with a bottom portion configured to expand. The lid is a one-piece apparatus that functions as a tight-fit, sealable lid with a bottom portion made to act as a receiving articles of trash. Harris is completely different than the present application. Thus, one would not be motivated to combine the prior art references. The Examiner has provided no guidance how the multiple piece "lid 46" system of Harris would be modified to be a single, one-piece lid of the present application.”, and examiner replies that the claims use the transitional phrase of "comprising" which is inclusive or open-ended and does not exclude additional, unrecited elements, MPEP 2111.03. Harris teaches a disposal system comprising a cup 14 with a removable attached lid 46 that has a bag 144 attached to its underside 152 that selectively allows objects inside the bag 144 through slot 74 as one piece shown in figure 19. , it is noted that the features upon which applicant relies (i.e., lid is configured to fit tightly and securely on the receptacle so as to never have to touch a receptacle bag or trash, single, the lid is a one-piece apparatus that function as a…., one-piece lid of the present application) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736